DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-7, 10, 11, 13, 14, 17, and 19-23 are pending in the application. Amended claims 1, 11, 17, cancelled claims 2, 3, 8, 9, 12, 15, 16, and 18, and new claims 21-23 have been noted. The amendment filed 1/26/22 has been entered and carefully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 19 include the limitation that the reactant may comprise an oxidizing agent. However, it is unclear how an elemental tellurium film would be formed as now recited in claims 1 and 17 when the reactant comprises an oxidizing agent.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 19 and 20 depend from cancelled claim 18. For purposes of examination, claims 19 and 20 are considered to depend from claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 10, 11, 13, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsh et al (US 2010/0267195).
Marsh discloses a method of depositing a film comprising: exposing a substrate to a tellurium precursor in a processing chamber to deposit a film on a substrate (Fig. 14; [0052]); purging the processing chamber of the tellurium precursor [0048]; exposing the substrate to a reactant to react with the film to form a tellurium film on the substrate (Fig. 15-16, [0053]); and purging the processing chamber of the reactant [0048]. The tellurium precursor may be tellurium methoxide (Te(OMe)4), etc. [0052]. An elemental tellurium film 65 may be formed using a reducing agent (Fig. 16; [0053]). The substrate may be silicon [0038]. The substrate may be exposed to the tellurium precursor and reactant simultaneously (i.e. CVD) [0051] or sequentially (i.e. ALD) [0047]. Germanium or antimony precursors may also be used to form germanium tellurium antimony films [0054].
Marsh discloses every limitation of claims 1, 4, 5, 10, 11, 13, 21, and 22 and thus anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al (US 2010/0267195) as applied above.
Marsh further discloses a substrate temperature of 100-400°C [0052]. 
The subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention if the overlapping portion of the substrate temperature range disclosed by Marsh was selected because overlapping ranges have been held to be a prima facie case of obviousness, see In re Wortheim 191 USPQ 90. 
Regarding Claim 7, Marsh discloses a thickness of 1-200 angstroms [0031].
Thus, claims 6, 7, and 14 would have been obvious within the meaning of 35 USC 103 over the teachings of Marsh. 
Claims 17, 19, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al (US 2010/0267195) as applied above in view of Hunks et al (US 2009/0305458).
Marsh does not disclose selective deposition of the tellurium film.
Hunks discloses a selective germanium deposition process for phase change memory materials, such as GST [0184], for bottom-up deposition [0185] and can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the process of Marsh for selective deposition of tellurium films as suggested by Hunks for bottom-up deposition.
Regarding Claims 19-20, Marsh discloses a reducing agent or germanium precursor, or antimony precursor [0053]-[0054]; and a temperature of 100-400°C [0052].
Regarding Claim 23, Marsh discloses the tellurium precursor may be tellurium methoxide (Te(OMe)4), tellurium isopropoxide etc. [0052].
Thus, claims 17, 19, 20 and 23 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Marsh and Hunks.
Response to Arguments
Applicant's arguments filed 1/26/22 have been fully considered but they are not persuasive. Applicant argues that Claim 1 as amended forms an elemental tellurium film wherein the tellurium precursor is not tetraethoxy tellurane. The Examiner would like to point out that Claim 1, as written, does not exclude this precursor since it would fall within the formula (I) of claim 1, as written, since R1, R2, R3, and R4 may be any hydrocarbon groups. 
Applicant argues that Marsh does not disclose the formation of an elemental tellurium film, but rather only teaches forming germanium-containing material on a substrate and then reacting the germanium material with a tellurium precursor to form a germanium and tellurium compound. This is not found persuasive because Marsh discloses exposing a substrate to a tellurium precursor [0052] (Fig. 14) and exposing the substrate to a reducing agent to react with the tellurium precursor (Fig. 15) to form an elemental tellurium film 65 on the substrate [0053] (Fig. 16). The tellurium precursor falls within the formula (I) of claims 1, 11, or 17, wherein R1, R2, R3, and R4 are hydrocarbons, such as methyl, isopropyl, t-butyl, etc. [0052]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715